          Case 1:20-cv-02935-CKK Document 18 Filed 01/25/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
                              Plaintiff,                Civil Case No. 20-2935


                         v.


 STEPHANIE WINSTON WOLKOFF
                              Defendant.



                  DEFENDANT’S UNOPPOSED MOTION REGARDING
                    MOTION TO DISMISS BRIEFING SCHEDULE

               Pursuant to Section 7 of the Order Establishing Procedures for Cases Assigned to

the Court, Defendant Stephanie Winston Wolkoff, by and through undersigned counsel, hereby

files this motion to extend the time for the filing of Defendant’s reply brief in further support of

the motion to dismiss the Complaint by thirty (30) days to March 3, 2021. The grounds for this

motion are as follows:

               On December 21, 2020, the Court ordered a briefing schedule on Defendant’s

motion to dismiss the Complaint, requiring that Plaintiff file a response to the motion on

January 18, 2021 and Defendant file a reply brief by February 1, 2021. Plaintiff filed a timely

response to the motion on January 18, 2021. The parties expect to have a dialogue concerning

this matter in the next several weeks.

               Neither party has requested any previous extensions or continuances.

               There are no previously set deadlines in this case that would be affected by this

extension.

               Counsel for Plaintiff does not oppose this motion.
         Case 1:20-cv-02935-CKK Document 18 Filed 01/25/21 Page 2 of 3




               WHEREFORE, Defendant Stephanie Winston Wolkoff, by and through

undersigned counsel, and contingent on the Court’s order, respectfully requests that the Court

grant this motion and enter an order extending the time for the filing of Defendant’s reply brief

in further support of the motion to dismiss the Complaint by thirty (30) days to March 3, 2021.



Dated: January 25, 2021                      Respectfully submitted,
       Washington, DC
                                             PAUL, WEISS, RIFKIND, WHARTON &
                                             GARRISON LLP

                                                /s/ Lorin L. Reisner
                                             Lorin L. Reisner (DDC Reg. No. 5630150)
                                             Harris Fischman (DDC Reg. No. 5627138)
                                             Ryan B. Streit (DDC Reg. No. 5762926)
                                             1285 Avenue of the Americas
                                             New York, NY 10019-6064
                                             (212) 373-3250
                                             lreisner@paulweiss.com
                                             hfischman@paulweiss.com
                                             rstreit@paulweiss.com

                                             Justin Anderson (DDC Reg. No. 1030572)
                                             2001 K Street, NW
                                             Washington, DC 20006-1047
                                             (202) 223 - 7321
                                             janderson@paulweiss.com

                                             Attorneys for Defendant




                                                2
Case 1:20-cv-02935-CKK Document 18 Filed 01/25/21 Page 3 of 3




                           CONSENTED TO:

                           BRIAN M. BOYNTON
                           Acting Assistant Attorney General

                           ALEXANDER K. HAAS
                           Director
                           Federal Programs Branch


                           /s/ Elliott M. Davis
                           Elliott M. Davis (NY Reg. No. 4596755)
                           Trial Attorney
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L St. NW
                           Washington, DC 20005
                           (202) 514-4336
                           elliott.m.davis@usdoj.gov

                           Attorneys for Plaintiff




                              3
